      Case 2:19-cv-00217-JTR          ECF No. 18   filed 08/25/20   PageID.865 Page 1 of 11




 1
 2
                                                                                     FILED IN THE
                                                                                 U.S. DISTRICT COURT
 3                                                                         EASTERN DISTRICT OF WASHINGTON



 4                                                                         Aug 25, 2020
                                                                                SEAN F. MCAVOY, CLERK
 5
 6                                UNITED STATES DISTRICT COURT
 7                           EASTERN DISTRICT OF WASHINGTON
 8
 9   MATTHEW C.,                                       No. 2:19-CV-00217-JTR
10
                       Plaintiff,
11
12                           v.                        ORDER GRANTING DEFENDANT’S
                                                       MOTION FOR SUMMARY
13   ANDREW M. SAUL,                                   JUDGMENT
14   COMMISSIONER OF SOCIAL
     SECURITY,1
15
16                     Defendant.
17
              BEFORE THE COURT are cross-motions for summary judgment. ECF
18
     No. 15, 16. Attorney Dana Chris Madsen represents Matthew C. (Plaintiff); Special
19
     Assistant United States Attorney Leisa Wolf represents the Commissioner of
20
     Social Security (Defendant). The parties have consented to proceed before a
21
     magistrate judge. ECF No. 8. After reviewing the administrative record and the
22
     briefs filed by the parties, the Court GRANTS Defendant’s Motion for Summary
23
     Judgment and DENIES Plaintiff’s Motion for Summary Judgment.
24
25            1
                  Andrew M. Saul is now the Commissioner of the Social Security
26   Administration. Accordingly, the Court substitutes Andrew M. Saul as the
27   Defendant and directs the Clerk to update the docket sheet. See Fed. R. Civ. P.
28   25(d).


     ORDER GRANTING DEFENDANT’S MOTION . . . - 1
      Case 2:19-cv-00217-JTR        ECF No. 18    filed 08/25/20   PageID.866 Page 2 of 11




 1                                       JURISDICTION
 2         Plaintiff filed an application for Supplemental Security Income on June 7,
 3   2012, alleging disability since May 1, 2010,2 due to neuropathy in his legs and
 4   deafness in his right ear. Tr. 73. The application was denied initially and upon
 5   reconsideration. Tr. 92-95, 102-03. Administrative Law Judge (ALJ) Donna
 6   Walker held a hearing on December 11, 2014, Tr. 29-71, and issued an unfavorable
 7   decision on February 4, 2015. Tr. 11-25. Plaintiff requested review by the Appeals
 8   Council and the Appeals Council denied the request on April 27, 2016. Tr. 1-5.
 9         Plaintiff filed an action in this court on June 21, 2016. Tr. 505. On
10   September 14, 2017, this Court remanded the claim for further proceedings. Tr.
11   512-28. The Appeals Council issued a remand order on January 3, 2018, sending
12   the claim back to the hearing office for another hearing. Tr. 529-31.
13         ALJ Walker held a second hearing on May 10, 2018, Tr. 436-77, and issued
14   a second unfavorable decision on August 2, 2018. Tr. 376-89. Plaintiff requested
15   review by the Appeals Council, and the Appeals Council denied the request on
16   April 26, 2019. Tr. 367-71. The ALJ’s August 2018 decision became the final
17   decision of the Commissioner, which is appealable to the district court pursuant to
18   42 U.S.C. § 405(g). Plaintiff filed this action for judicial review on June 24, 2019.
19   ECF No. 1.
20                                 STATEMENT OF FACTS
21         The facts of the case are set forth in the administrative hearing transcript, the
22   ALJ’s decision, and the briefs of the parties.
23         Plaintiff was born in 1969 and was 42 years old as of the filing of his
24   application. Tr. 387. He completed high school and has primarily worked in
25   construction. Tr. 164, 179.
26
27         2
               Plaintiff later amended his alleged onset date to the date of the filing of his
28   application. Tr. 31, 438.


     ORDER GRANTING DEFENDANT’S MOTION . . . - 2
      Case 2:19-cv-00217-JTR      ECF No. 18     filed 08/25/20   PageID.867 Page 3 of 11




 1                                STANDARD OF REVIEW
 2         The ALJ is responsible for determining credibility, resolving conflicts in
 3   medical testimony, and resolving ambiguities. Andrews v. Shalala, 53 F.3d 1035,
 4   1039 (9th Cir. 1995). The ALJ’s determinations of law are reviewed de novo, with
 5   deference to a reasonable interpretation of the applicable statutes. McNatt v. Apfel,
 6   201 F.3d 1084, 1087 (9th Cir. 2000). The decision of the ALJ may be reversed
 7   only if it is not supported by substantial evidence or if it is based on legal error.
 8   Tackett v. Apfel, 180 F.3d 1094, 1097 (9th Cir. 1999). Substantial evidence is
 9   defined as being more than a mere scintilla, but less than a preponderance. Id. at
10   1098. Put another way, substantial evidence is such relevant evidence as a
11   reasonable mind might accept as adequate to support a conclusion. Richardson v.
12   Perales, 402 U.S. 389, 401 (1971). If the evidence is susceptible to more than one
13   rational interpretation, the Court may not substitute its judgment for that of the
14   ALJ. Tackett, 180 F.3d at 1097; Morgan v. Commissioner of Social Sec. Admin.,
15   169 F.3d 595, 599 (9th Cir. 1999). If substantial evidence supports the
16   administrative findings, or if conflicting evidence supports a finding of either
17   disability or non-disability, the ALJ’s determination is conclusive. Sprague v.
18   Bowen, 812 F.2d 1226, 1229-1230 (9th Cir. 1987). Nevertheless, a decision
19   supported by substantial evidence will be set aside if the proper legal standards
20   were not applied in weighing the evidence and making the decision. Brawner v.
21   Secretary of Health and Human Services, 839 F.2d 432, 433 (9th Cir. 1988).
22                       SEQUENTIAL EVALUATION PROCESS
23         The Commissioner has established a five-step sequential evaluation process
24   for determining whether a person is disabled. 20 C.F.R. § 416.920(a); Bowen v.
25   Yuckert, 482 U.S. 137, 140-142 (1987). In steps one through four, the burden of
26   proof rests upon the claimant to establish a prima facie case of entitlement to
27   disability benefits. Tackett, 180 F.3d at 1098-1099. This burden is met once a
28   claimant establishes that a physical or mental impairment prevents the claimant


     ORDER GRANTING DEFENDANT’S MOTION . . . - 3
      Case 2:19-cv-00217-JTR      ECF No. 18    filed 08/25/20   PageID.868 Page 4 of 11




 1   from engaging in past relevant work. 20 C.F.R. § 416.920(a)(4). If a claimant
 2   cannot perform past relevant work, the ALJ proceeds to step five, and the burden
 3   shifts to the Commissioner to show (1) the claimant can make an adjustment to
 4   other work; and (2) the claimant can perform specific jobs that exist in the national
 5   economy. Batson v. Comm’r of Soc. Sec. Admin., 359 F.3d 1190, 1193-94 (9th Cir.
 6   2004). If a claimant cannot make an adjustment to other work in the national
 7   economy, the claimant will be found disabled. 20 C.F.R. § 416.920(a)(4)(v).
 8                            ADMINISTRATIVE DECISION
 9         On August 2, 2018, the ALJ issued a decision finding Plaintiff was not
10   disabled as defined in the Social Security Act.
11         At step one, the ALJ found Plaintiff had not engaged in substantial gainful
12   activity since the application date. Tr. 378.
13         At step two, the ALJ determined Plaintiff had the following severe
14   impairments: peripheral neuropathy, likely alcohol-induced; cervical and lumbar
15   spondylosis (arthritis); remote compression fracture at T5; chronic pain syndrome;
16   and obesity. Id.
17         At step three, the ALJ found Plaintiff did not have an impairment or
18   combination of impairments that met or medically equaled the severity of one of
19   the listed impairments. Tr. 381.
20         The ALJ assessed Plaintiff’s Residual Functional Capacity (RFC) and found
21   he could perform a range of light exertional work, with the following specific
22   limitations:
23
           He can lift and/or carry up to 20 pounds occasionally (up to 1/3 of
24         workday) and 10 pounds frequently (up to 2/3 of the workday); sit up
25         to 6 hours in an 8-hour workday; and stand and/or walk up to 2 hours
           (1 hour at a time) in an 8-hour workday. The claimant has the
26         unlimited ability to push and/or pull, other than as stated for lift/carry.
27         Regarding postural abilities, the claimant has the ability to frequently
           balance, climb ramps or stairs, kneel, stoop (i.e., bend at the waist),
28


     ORDER GRANTING DEFENDANT’S MOTION . . . - 4
       Case 2:19-cv-00217-JTR       ECF No. 18   filed 08/25/20   PageID.869 Page 5 of 11




 1         crouch (i.e., bend at the knees) or crawl; but should never climb
           ladders, ropes or scaffolds. Regarding use of hands, the claimant has
 2         the unlimited ability to handle, finger, or feel. The claimant has the
 3         unlimited ability to reach in all directions, including overhead. The
           claimant has the unlimited ability to see and communicate, and would
 4         work best in an environment that does not require excellent hearing in
 5         the right ear. Regarding the environment, the claimant has no
           limitations regarding exposure to extreme heat, wetness, humidity,
 6
           fumes, odors, dust, gases or poor ventilation; but should avoid
 7         concentrated exposure to extreme cold, loud or concentrated noise,
 8         vibration, and hazards such as dangerous machinery and unprotected
           heights.
 9
10   Tr. 381-82.
11         At step four, the ALJ found Plaintiff was unable to perform his past relevant
12   work as a construction worker. Tr. 386.
13         At step five, the ALJ determined that, based on the testimony of the
14   vocational expert, and considering Plaintiff’s age, education, work experience, and
15   RFC, Plaintiff was capable of performing jobs that existed in significant numbers
16   in the national economy, including the jobs of cashier II, agricultural produce
17   sorter, telemarketer, and final assembler. Tr. 387-88. The ALJ also found that if
18   she had included various limitations on Plaintiff’s mental and social functioning,
19   there would still have been jobs he could perform, including produce sorter, final
20   assembler, and hand packager. Tr. 388.
21         The ALJ thus concluded Plaintiff was not under a disability within the
22   meaning of the Social Security Act at any time from the application date through
23   the day of the decision. Id.
24                                          ISSUES
25         The question presented is whether substantial evidence supports the ALJ’s
26   decision denying benefits and, if so, whether that decision is based on proper legal
27   standards.
28   ///


     ORDER GRANTING DEFENDANT’S MOTION . . . - 5
      Case 2:19-cv-00217-JTR       ECF No. 18    filed 08/25/20   PageID.870 Page 6 of 11




 1         Plaintiff contends the ALJ erred by not finding him disabled at step three of
 2   the sequential process.3
 3                                       DISCUSSION
 4   1.    Step three
 5         Plaintiff alleges the ALJ erred in failing to find him disabled at step three,
 6   based on the medical expert’s testimony. ECF No. 15 at 14-19.
 7         At step three of the sequential evaluation process, the ALJ considers whether
 8   one or more of the claimant’s impairments meets or equals an impairment listed in
 9   Appendix 1 to Subpart P of the regulations. 20 C.F.R. § 404.1520(a)(4)(iii). Each
10   Listing sets forth the “symptoms, signs, and laboratory findings” which must be
11   established for a claimant’s impairment to meet the Listing. Tackett v. Apfel, 180
12   F.3d 1094, 1099 (9th Cir. 1999). If a claimant’s impairments meet or equal a
13   Listing, the claimant is considered disabled without further inquiry. 20 C.F.R. §
14   416.920(d).
15         a. Listing 11.14
16         To meet Listing 11.14A for peripheral neuropathy, a claimant’s impairments
17   must result in disorganization of motor function in two extremities, resulting in an
18   extreme limitation in the ability to stand up from a seated position, balance while
19
20         3
               Plaintiff also vaguely asserts the ALJ erred with respect to evaluating
21   Plaintiff’s mental health impairments and in rejecting his subjective complaints.
22   ECF No. 15 at 14, 19-20. Plaintiff has failed to assign any specific error to the
23   ALJ’s analysis and did not brief these issues with any specificity. The Ninth
24   Circuit has repeatedly admonished that the court will not “manufacture arguments
25   for an appellant” and therefore will not consider claims that were not actually
26   argued in appellant’s opening brief. Greenwood v. Fed. Aviation Admin., 28 F.3d
27   971, 977 (9th Cir. 1994). Because Plaintiff failed to provide any arguments on
28   these points, the Court declines to consider them.


     ORDER GRANTING DEFENDANT’S MOTION . . . - 6
      Case 2:19-cv-00217-JTR      ECF No. 18    filed 08/25/20   PageID.871 Page 7 of 11




 1   standing or walking, or use the upper extremities. 20 C.F.R. Part 404, Subpart P,
 2   Appendix 1, §11.14A.
 3         Listing 11.14B requires a showing of marked limitation in physical
 4   functioning and a marked limitation in one other area of functioning:
 5   understanding, remembering, or applying information; interacting with others;
 6   concentrating, persisting, or maintaining pace; or adapting or managing oneself. 20
 7   C.F.R. Part 404, Subpart P, Appendix 1, §11.14B. For a claimant to be found to
 8   have a marked limitation in physical functioning, their neurological disorder must
 9   result in the individual being “seriously limited in the ability to independently
10   initiate, sustain, and complete work-related physical activities.” Id. at §11.00.G.2.a.
11         b. Medical expert’s testimony
12         At the hearing held in 2018, medical expert Lynne Jahnke initially testified
13   that she thought the “combination of the peripheral neuropathy with this arthritis
14   throughout the spine” would equal listing 11.14. Tr. 455. The medical expert and
15   the ALJ then had the following exchange:
16
17         ALJ: Yeah, I’m going to have to respectfully disagree with you on
                that.
18         ME: I know.
19         ALJ: Because this – the x-rays, the MRIs on the back aren’t done
                until recently and both, the CE, the in-person evaluation by Dr.
20              Hall, and the testimony from Dr. Haynes, and both evaluations
21              by the State Agency, gave him a light RFC with some postural
                limitations.
22
           ME: Yes.
23         ALJ: And there’s no –
24         ME: I mean I had trouble understanding the A section because it was
                somewhat of an unusual presentation. And I do agree, the low
25              back pain issues are recent, and so, to say that it combines all the
26              way back to 2012, would be inappropriate.
           ALJ: Well, and there’s not any longitudinal evaluations, documenting
27              continued peripheral neuropathy that’s significant. You know,
28              and it just seems to me that when you look back at 2013, from


     ORDER GRANTING DEFENDANT’S MOTION . . . - 7
      Case 2:19-cv-00217-JTR     ECF No. 18    filed 08/25/20   PageID.872 Page 8 of 11




 1              all indications from that one hospitalization, it appeared to be
                alcohol induced.
 2         ME: Yes. Let me – and so that’s October, December – let me just get
 3              – 16F, I have a note saying, neuropathic pain to his – in his feet
                to his thighs, also, perhaps, involving his hands.
 4         ALJ: And there’s no way to know what’s going to happen with
 5              respect to his orthopedic issues that were evaluated in December
                of 2017 and early 2018. Correct?
 6
           ME: Correct. And you’re right, there’s not great continuity regarding
 7              this peripheral neuropathy, per se. And as I started out, I was
 8              sort of troubled that no one thought it was severe enough to
                require a cane, so it just tells me that he walked in and out of the
 9              office, fairly normally. My – but I would – so I can be sort of
10              convinced that there’s no combination that would equal that
                listing, but if the Agency said light, I would be more in favor of
11              sedentary, just because, I think he would have trouble being on
12              his feet all day. You know, a patient with diabetic neuropathy,
                this kind of neuropathy, it is painful.
13
14   Tr. 455-56. The medical expert went on to discuss her opinion as to Plaintiff’s
15   exertional capabilities, and to discuss the improvement in his neuropathy and later
16   development of back problems. Tr. 456-58.
17         c. ALJ’s findings
18         The ALJ found none of Plaintiff’s impairments, alone or in combination,
19   met or medically equaled the criteria of any listed impairment. Tr. 381. She noted
20   “the medical evidence does not document listing-level severity, and no acceptable
21   medical source has mentioned findings equivalent in severity to the criteria of any
22   listed impairment, individually or in combination.” Id. She also discussed Dr.
23   Jahnke’s testimony, giving it only some weight, noting her statements were
24   “internally inconsistent and she seemed somewhat unsure of her conclusions” and
25   finding the limitation to sedentary work to be inconsistent with largely intact exam
26   findings, the assessments of other doctors, and Plaintiff’s demonstrated activities
27   and ability to work. Tr. 385-86.
28


     ORDER GRANTING DEFENDANT’S MOTION . . . - 8
      Case 2:19-cv-00217-JTR       ECF No. 18    filed 08/25/20   PageID.873 Page 9 of 11




 1         d. Analysis
 2         Plaintiff argues the ALJ erred in failing to find Plaintiff’s impairments to
 3   equal Listing 11.14. He asserts Dr. Jahnke did not change her mind about the
 4   listing, but rather stated she “could be convinced,” which Plaintiff asserts requires
 5   medical opinion evidence, not the lay interpretation of the ALJ. ECF No. 15 at 11-
 6   12. Plaintiff asserts the treatment records and objective findings confirm that
 7   Plaintiff’s conditions would meet or equal the listing of impairments as described
 8   by the medical expert, and no other medical opinion or evidence contradicts Dr.
 9   Jahnke’s testimony. Id. at 18-19.4
10         Defendant argues Plaintiff has failed to carry his burden of demonstrating
11   that his impairments meet or equal a listing, and that the medical expert’s
12   testimony was insufficient to support such a finding, given her hesitation and
13   equivocation. ECF No. 16 at 3-4. Defendant further argues the ALJ gave sufficient
14   reasons for discounting Dr. Jahnke’s testimony and reasonably found the other
15   opinion evidence more consistent with the record. Id. at 5-7.
16
           4
               Plaintiff also argues that Dr. Jahnke’s testimony that the listing was met
17
     should have ended the inquiry and the further questions and answers about the
18
     listing and Plaintiff’s residual functional capacity were irrelevant. ECF No. 15 at
19
     17-18. The regulations regarding the five-step sequential process indicate a
20
     claimant is disabled if at step three the ALJ finds the claimant’s conditions meet or
21
     equal a listing. There is no authority that supports Plaintiff’s position that all
22
     inquiry into the nature of a claimant’s condition must cease if a medical expert
23
     testifies that a listing is satisfied. The ALJ has an independent duty to develop the
24
     record and resolve conflicts and ambiguities in the evidence, including through
25
     following up on testimony from witnesses and clarifying their positions, a duty
26
     often relied upon by claimants and their counsel. Plaintiff advocates for a position
27
     that would eliminate the ALJ’s role as fact-finder and arbitrator of the evidence.
28


     ORDER GRANTING DEFENDANT’S MOTION . . . - 9
      Case 2:19-cv-00217-JTR       ECF No. 18    filed 08/25/20   PageID.874 Page 10 of 11




 1         The Court finds the ALJ did not err. A boilerplate finding is insufficient to
 2   support a conclusion that a claimant’s impairment does not meet or equal a listed
 3   impairment. Lewis v. Apfel, 236 F.3d 503, 512 (9th Cir. 2001). However, the ALJ
 4   is not required to state why a claimant fails to satisfy every criteria of the listing if
 5   they adequately summarize and evaluate the evidence. See Gonzalez v. Sullivan,
 6   914 F.2d 1197, 1200-01 (9th Cir. 1990). The ALJ engaged in a thorough
 7   discussion of the medical evidence, identifying findings contrary to the
 8   requirements of Listing 11.14A, including evidence of normal gait and balance,
 9   intact sensation and strength in all extremities, Plaintiff’s ability to walk and
10   engage in some work activity, and improvement in his neuropathy with medication
11   and sobriety. Tr. 383-85. She made detailed findings regarding the Paragraph B
12   criteria, identifying evidence supporting each area being no more than mild. Tr.
13   380-81.5
14         Plaintiff has failed to offer an argument as to how the evidence indicates the
15   requirements of the listing are met or equaled. The ALJ reasonably found Dr.
16   Jahnke’s testimony to be internally inconsistent and somewhat unsure. Tr. 385-86.
17   The doctor’s equivocal testimony as to whether Plaintiff’s peripheral neuropathy
18   and back conditions both existed at the same time in a manner equivalent to listing-
19   level severity is insufficient to support a finding that the listing was met or equaled.
20   Furthermore, Plaintiff has not challenged the ALJ’s findings regarding the
21   paragraph B criteria; therefore, Plaintiff has advanced no plausible explanation for
22   how either Part A or Part B of listing 11.14 is met or equaled. The ALJ did not err
23   in her Step Three findings.
24                                       CONCLUSION
25
26         5
               Though the ALJ made these findings in the context of establishing
27   Plaintiff’s mental impairments as non-severe, the criteria are the same as in Listing
28   11.14B.


     ORDER GRANTING DEFENDANT’S MOTION . . . - 10
      Case 2:19-cv-00217-JTR    ECF No. 18    filed 08/25/20   PageID.875 Page 11 of 11




 1         Having reviewed the record and the ALJ’s findings, the Court finds the
 2   ALJ’s decision is supported by substantial evidence and free of legal error.
 3   Therefore, IT IS HEREBY ORDERED:
 4         1.     Defendant’s Motion for Summary Judgment, ECF No. 16, is
 5   GRANTED.
 6         2.     Plaintiff’s Motion for Summary Judgment, ECF No. 15, is DENIED.
 7         The District Court Executive is directed to file this Order and provide a copy
 8   to counsel for Plaintiff and Defendant. Judgment shall be entered for Defendant
 9   and the file shall be CLOSED.
10         IT IS SO ORDERED.
11         DATED August 25, 2020.
12
13                               _____________________________________
                                           JOHN T. RODGERS
14                                UNITED STATES MAGISTRATE JUDGE
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     ORDER GRANTING DEFENDANT’S MOTION . . . - 11
